Citation Nr: 1748951	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a dizziness and balance condition to include consideration of residuals of a traumatic brain injury (TBI).

3.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

4.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

5.  Entitlement to a disability rating in excess of 20 percent for a neck disorder. 

6.  Entitlement to a disability rating in excess of 20 percent for a back disorder.

7.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left upper extremity.

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right upper extremity.

9.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.

10.  Entitlement to a disability rating in excess of 10 percent for restrictive airways disease.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.

12.  Entitlement to special monthly compensation based on the need for household aid and attendance (SMC A&A) from May 5, 2010 to May 10, 2010.

13.  Entitlement to an effective date for a disability rating of 30 percent for radiculopathy of the left upper extremity prior to October 14, 2010.

14.  Entitlement to an effective date for a disability rating of 10 percent for radiculopathy of the right upper extremity prior to October 14, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement service connection for a dizziness and balance condition to include, entitlement to increased disability ratings for migraines, a back disorder, bilateral plantar fasciitis, restrictive airway disease, a neck disorder from April 8, 2016, radiculopathy of the bilateral upper extremities from April 8, 2016, and an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With the exception of radiculopathy for which the Veteran has already been granted service connection, a medical nexus has not been established between a current left shoulder disability and an in-service incurrence, and neither a diagnosis of a left shoulder within one year of separation of service nor continuous left shoulder symptomology since separation from service have been established.  

2.  The Veteran's neck disorder did not manifest in ankylosis or a forward flexion functionally limited to 15 degrees or less prior to April 8, 2016.

3.  The Veteran's radiculopathy of the upper left extremity manifested in moderate, but not severe, incomplete paralysis from April 16, 2010 to April 8, 2016.  The upper left extremity is the dominant upper extremity.

4.  The Veteran's radiculopathy of the upper right extremity manifested in mild, but not moderate, incomplete paralysis from April 16, 2010 to April 8, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for a disability rating in excess of 20 percent for a neck disability prior to April 8, 2016 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for a disability rating of 30 percent, but not more, for radiculopathy of the upper left extremity have been met from April 16, 2010 to April 7, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for a disability rating of 10 percent, but not higher, for radiculopathy of the upper right extremity have been met from April 16, 2010 to April 7, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Shoulder

The Veteran is seeking service connection for a left shoulder disability.  He was 
previously granted service connection and assigned a disability rating for radiculopathy of the upper extremities including the left shoulder.  In order to avoid the practice of pyramiding (providing multiple disability ratings for the same disability) the Board shall not consider granting service connection for neurological conditions impacting the upper left extremity.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran testified at a personal hearing in August 2016 that he injured his left shoulder in an electrical accident in which he was thrown six feet through the air and ricocheted off the side of a bulk head while serving onboard a warship in 1984.  The Veteran also presented the scar to the Board at the hearing.  The Veteran claimed that medical officers were not certain on how to treat the injury, but the Veteran did receive stiches and muscle relaxers.  The Veteran differentiated the type of pain that manifested throughout his entire left upper extremity due to his previously service-connected radiculopathy as different from local pain that he claimed manifested just in his shoulder.  See Transcript, pp. 37-45.

The Veteran's service treatment records indicate that he sought treatment for left shoulder pain multiple times including in June 1989, May 1991, and July 1992 as well as in 1995 and 1997.  Many of these incidents where associated with treatment with related neck injuries (and therefore inferably these were manifestations of radiculopathy for which the Veteran is already being compensated for), but treatment record in May 1992 and July 1992 indicated a diagnosis of trapezius strain.  The Veteran reported a history of a painful or trick shoulder or elbow during a survey his medical history provided contemporaneously with a separation examination, but his upper extremities were ultimately evaluated as normal by the separation physical.

The Veteran underwent a VA psychological examination in February 1999.  The Board acknowledges that the primary purpose of the examination was not to diagnose musculoskeletal disabilities, but the examination still memorialized some musculoskeletal disabilities including chronic low back pain.  A left shoulder disability, however, was not memorialized.

The Veteran also underwent a VA general examination in February 1999 at which the examiner noted that the Veteran manifested multiple musculoskeletal complaints to be evaluated by an orthopedic consultant.  The Veteran was not diagnosed with a separate left shoulder condition. 

Finally in February 1999, the Veteran underwent a VA joint examination.  The Veteran reported that he had been injured in a car accident during a period of service.  The Veteran also stated that he injured his left shoulder when he slipped and fell while running.  The examiner indicated that - although there were multiple joint and extremity complaints - there were no objective findings on physical examination.

A February 1999 X-ray indicated that there was no osseus abnormalities of the left shoulder.

The Veteran underwent another VA examination in January 2001.  The examiner observed normal range of motion in the left shoulder.  The Veteran was diagnosed with cervical radiculopathy, but he was not diagnosed with any other left shoulder condition.

The record is silent for nearly a decade thereafter.  Then, the Veteran underwent a private evaluation in July 2010.  The Veteran reported left shoulder pain, and the private physician noted limited range of motion in the left shoulder.

The Veteran underwent another VA joint examination in April 2011.  The Veteran reported pain, stiffness, weakness, and giving way in his left shoulder with flare-ups precipitated by lifting and weather changes.  The examiner noted tenderness and crepitus as well as pain upon range of motion testing.  The examiner noted that a February 1999 X-ray of the left shoulder was silent for osseus abnormalities.  The examiner noted that a trapezius strain was an acute and transitory event, and found no evidence of a current left shoulder condition that was caused or aggravated by military service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a left shoulder condition.  As previously noted in order to avoid pyramiding, the Board shall not consider the Veteran's neurological conditions or any associated symptoms affecting the left shoulder in evaluating the Veteran's claim for service connection, as they have already been service connected.  Nevertheless, the Veteran is currently manifesting some form left shoulder condition other than radiculopathy, because the Veteran testified he manifested additional localized pain beyond his neurological symptoms in August 2016; and the July 2010 private evaluation and the April 2011 VA examination both indicated that the Veteran manifested painful or limited range of motion in the left shoulder.  Additionally, the Veteran clearly manifested injuries during a period of service, because he provided credible reports of in-service injuries including: a car accident, an electrical accident, and a running accident.  Furthermore, these are corroborated by service treatment records diagnosing the Veteran with left shoulder conditions including a trapezius strain.  

Nevertheless, the weight of the evidence does not establish: a medical nexus between a current disability - other than the previously service-connected radiculopathy of the upper extremities - and an in-service incurrence; the manifestation of a diagnosis of arthritis (or a chronic condition other than radiculopathy) within one year of separation of service; or continuous symptomology since separation from service; other than neurological symptoms which the Veteran has already been granted service connection for.  Although the Board concedes in-service injuries, these injuries ultimately resolved prior to separation of service.  An April 2011 VA examination indicated that the Veteran diagnosed trapezius strain was acute and transitory in nature.  The Veteran's separation examination evaluated his upper extremities as normal.  The Veteran was provided multiple VA examinations from 1999 to 2001, and none of these examinations diagnosed the Veteran with a separate left shoulder disability.  The Veteran's current left shoulder disability manifesting in limitation of motion described in the July 2010 private evaluation and the April 2011 VA examination did not begin to manifest until years after separation of service.  Finally, no VA examiner of record opined that a medical nexus existed between a current left shoulder condition manifested by limited range of motion and an in-service incurrence.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection for a left shoulder disability.  As such, entitlement to service connection for a left shoulder condition is denied.

Increased Rating

The Veteran is seeking increased disability ratings for multiple previously service-connected disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Neck

The Veteran is seeking a rating in excess of 20 percent for a neck disability.  The Veteran first filed for service connection for a neck disorder in November 1998, and, in April 2000, the RO granted service connection and assigned a disability rating of 10 percent effective the day after separation of service.  In April 2010, the Veteran filed an increased rating claim, and his rating was increased to 20 percent.  During the pendency of the appeal, the Veteran claimed that his neck disability had increased in severity since his most recent VA examination and requested an additional VA examination.  The Board has determined that there is sufficient evidence to rate the Veteran's increased disability claim from the date of claim to the date of the most recent VA examination, and that the increased rating claim after the date of the most recent VA examination is remanded for further development.  As such, the period on appeal is from April 16, 2010 to the date of the most recent VA examination (April 7, 2016).

Neck disabilities are assigned pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  

The Formula for Rating IVDS Based on Incapacitating Episodes is not raised by the record, because multiple VA examiners have indicated that the Veteran either did not manifest incapacitating episodes or did not manifest IVDS.  Additionally, the Veteran's treatment records do not memorialize periods of physician prescribed bedrest.   38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  Finally, Formula for Rating IVDS Based on Incapacitating Episodes provides a single disability rating for the Veteran's spinal disabilities, and the maximum disability rating under this Formula is 60 percent.  The General Formula provides for separate disability ratings for each individual spinal disability (e.g. separate disability ratings for the neck, back, and associate neurological symptoms).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), Note (6).  As of this decision, the Veteran has been assigned a disability rating of 30 percent for radiculopathy of the left upper extremity; see below; a disability rating of 20 percent for a back disability; a disability rating of 20 percent for a neck disability; and a disability rating of 10 percent for radiculopathy of the right upper extremity; see below.  These disabilities combine to provide for a disability rating that is already at least 60 percent disabling, and, therefore, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.

Under the General Formula, a disability rating of 20 percent is assigned when the cervical spine manifests in forward flexion of the cervical spine in excess of 15 degrees but limited to 30 degrees; a combined range of motion not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability rating of 30 percent is assigned when forward flexion of the cervical spine is limited to 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A disability rating of 40 percent is assigned when the cervical spine manifests in unfavorable ankylosis of the entire cervical spine, and a total disability rating is assigned for unfavorable ankylosis of the entire spine.  Ankylosis is not raised by the record, because the Veteran has not been diagnosed with, or otherwise claimed to have, ankylosis of the spine.  As such, the General Formula does not provide an adequate basis to provide the Veteran a disability rating of 40 percent or a total disability rating, and the Board shall only consider assigning a disability rating of 30 percent based on the range of motion criteria.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries.

In a June 2010 written statement, the Veteran reported that his orthopedic conditions cause him severe pain.

The Veteran underwent a private evaluation in July 2010.  The Veteran reported constant neck pain.

A July 2010 range of motion form indicates that the Veteran's forward flexion was to 50 degrees with passive motion.

The Veteran underwent a VA examination in October 2010.  The Veteran reported pain in his neck that had become progressively worse since onset.  He reported experiencing painful flare-ups precipitated by activity that were alleviated by rest and medication.  The examiner indicated that the Veteran did not manifest incapacitating episodes of a spine disease, but the examiner noted that the Veteran utilized a brace.  The Veteran's flexion in his cervical spine was measured to 35 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there was no additional limitation of motion after three repetitions of range of motion testing.

The Veteran was provided a VA medical opinion which discussed his spine, but the examiner did not discuss the Veteran's then current flexion measurements.

In an August 2013 substantive appeal, the Veteran claimed that his conditions had increased in severity.

The Veteran underwent another VA examination in April 2016.  The Veteran reported neck pain.  The Veteran demonstrated forward flexion to 25 degrees on range of motion testing.  The examiner indicated that the Veteran's range of motion does not contribute to a functional loss, but there was no evidence of pain upon weight bearing.  The Veteran was able to perform three repetitions of range of motion testing, but there was no additional functional loss.  The examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use of time, but that the examiner was not able to opine without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability.  The examiner indicated that the Veteran did not manifest ankylosis or IVDS of the cervical spine.

The Veteran testified at a personal hearing before the Board in August 2016 that he was going to undergo neck and back surgery as early as September 2016.  The Veteran also stated that he experienced pain and limited range of motion; as well as problems with bending and lifting.  See Transcript, pp. 21-26.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent based on the evidence that is currently of record .  In order to meet the criteria for an increased disability rating the Veteran must manifest a forward flexion that is functionally limited to 15 degrees or less.  The Veteran's disability rating was measured multiple times throughout the period on appeal, and the Veteran never manifested a forward flexion of 15 degrees or less.  Therefore, the Veteran is not entitled to a disability rating in excess of 20 percent.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran's cervical spine disability has not manifested in additional functional loss.  In October 2010, a VA examiner indicated that there was objective evidence of pain following repetitive motion, but that there was no additional limitation of motion after three repetitions of range of motion testing.  In April 2016, A VA examiner indicated that the Veteran's range of motion does not contribute to a functional loss, and there was no evidence of pain upon weight bearing.  The examiner also indicated that the Veteran was able to perform three repetitions of range of motion testing without additional functional loss.  

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to a disability rating in excess of 20 percent for a neck disorder.  As such, entitlement to a disability rating in excess of 20 percent for a cervical spine disability prior to April 7, 2016 is denied.

Bilateral Upper Extremities

At issue is whether the Veteran is entitled to increased disability ratings for his bilateral upper extremities; as well as whether he is entitled to an earlier effective date for his disability ratings.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 30 percent for the radiculopathy of the left arm and a disability rating of 10 percent for radiculopathy of the right arm.  Additionally, the Veteran is entitled to an earlier effective date of April 16, 2010.

As previously noted, the Veteran first filed for service connection for a neck disorder in November 1998, and, in April 2000, the RO granted service connection and assigned a disability rating of 10 percent effective the day after separation of service.  In April 2010, the Veteran filed an increased rating claim for a neck disorder and reported associated neurological symptoms, and, in May 2011, the RO granted the Veteran a separate compensable disability rating of 10 percent for radiculopathy of the bilateral upper extremities effective the date of a VA examination.  The Veteran appealed.  During the pendency of the appeal, the Veteran claimed that his cervical radiculopathy had increased in severity since his most recent VA examination and requested an additional VA examination.  The Board has determined that there is sufficient evidence to rate the Veteran's increased disability claim from the date of claim to the date of the most recent VA examination, and that the increased rating claim after the date of the most recent VA examination is remanded for further development.  As such, the period on appeal is from April 16, 2010 to the date of the most recent VA examination (April 7, 2016).

The Veteran's disability rating is assigned pursuant to Diagnostic Code 8515.  Under Diagnostic Code 8515, a disability rating of 10 percent is assigned for mild incomplete paralysis of either upper extremity, and a disability rating of 20 percent is assigned for moderate incomplete paralysis of the non-dominant upper extremity.  A disability rating of 30 percent is assigned for moderate incomplete paralysis of the dominant upper extremity, and a disability rating of 40 percent is assigned for severe incomplete paralysis of non-dominant upper extremity.  A disability rating of 50 percent is assigned for severe incomplete paralysis of the dominant upper extremity, and a disability rating of 60 percent is assigned for complete paralysis of the non-dominant extremity.  Finally, a disability rating of 70 percent is assigned for complete paralysis of the dominant extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The rating criteria do not define mild, moderate, or severe, but the Board is required to decide cases equitably.  Additionally, characterizations of the severity of his symptoms of radiculopathy made by medical providers are not binding on the Board.

The Veteran's treatment records and statement indicate that the Veteran manifested symptoms associated with radiculopathy throughout the period on appeal including nerve pain.  The Veteran's left hand is his dominant hand.

In a June 2010 written statement, the Veteran reported that his upper extremities caused severe pain, and that it takes him much more time to type; and that he can hardly do more than sign his name with a pen.

The Veteran underwent a VA examination in October 2010 at which he reported experiencing persistent pain that radiated down his arms and had become progressively worse since onset.  A sensory examination of the Veteran's upper extremities noted normal vibration, normal position sense, decreased pain or pinprick, decreased light touch, and no dysesthesias.  A detailed motor examination noted active movement against full resistance of elbow flexion and extension and wrist flexion and extension bilaterally.

In an August 2013 substantive appeal, the Veteran claimed that his conditions had increased in severity.

The Veteran underwent another VA examination in April 2016.  The Veteran reported pain in posterior neck that sometimes radiates into his left trapezius down the left arm into the forearm and left thumb, index, and middle fingers.

The Veteran testified at a personal hearing before the Board in August 2016.  The Veteran reported pain, numbness, tingling, and spasms in both of his upper extremities, but he claimed that his symptoms in his left upper extremity were more severe in his left arm than in his right.  The Veteran also claimed that as a result of his symptoms he could barely grasp objects with his hands, and, as a result, often drops objects.  See Transcript, pp. 27-30.

The Veteran is not entitled to a disability rating of 70 or 60 percent, because he has not manifested complete paralysis of either upper extremity during the period on appeal.  The Veteran has reported symptoms associate with radiculopathy including pain and reduced use of his upper extremities.  Nevertheless, the Veteran's treatment records do not indicate - and the Veteran has never claimed - that either of his upper extremities were completely paralyzed.

The Veteran is not entitled to a disability rating of 50 or 40 percent, because the Veteran has not manifested severe incomplete paralysis of either upper extremity.  As previously noted, the Veteran has reported symptoms associate with radiculopathy including pain and reduced use of his upper extremities.  Nevertheless, the Veteran's treatment records do not indicate - and the Veteran has never claimed - that either of his upper extremities atrophied.  In the absence of atrophy, the Board finds that it would not be equitable to characterize the Veteran's disability ratings as severe.

The Veteran provided credible testimony during his August 2017 VA examination that the symptoms of his radiculopathy in his left upper extremity were worse than the symptoms in his right upper extremity.  As such, the Board finds that the most equitable disposition of this case is to evaluate the Veteran's radiculopathy of the left upper extremity as moderate, and to evaluate the Veteran's radiculopathy of the right upper extremity as mild.  As the Veteran's left upper extremity is his dominant upper extremity, a disability rating of 30 percent is for the left upper extremity is granted.  Additionally, a disability rating in excess of 10 percent for the Veteran's right upper extremity is denied as his current disability rating of 10 percent anticipates the mild incomplete paralysis that appears to be present.

Regarding the issue of the effective dates of the Veteran's disability rating, VA has no authority to adjudicate, a freestanding earlier effective date claim, as such a claim would vitiate the rule of finality; Rudd v. Nicholson, 20 Vet. App. 296 (2006); but VA may consider the appropriateness of an effective date for an appeal of the assignment of an initial disability rating.  Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Board finds that the Veteran provided credible contemporaneous reports of radiculopathy symptoms prior to the date of the VA examination in October 2010.  Moreover, the Veteran should not be penalized for the delay in VA providing him an examination.  As such, an effective date of April 16, 2010 - the date the claim was received - is granted for the disability ratings for both upper extremities.


ORDER

A disability rating in excess of 20 percent for a neck disorder prior to April 7, 2016 is denied.

A disability rating of 30 percent for radiculopathy of the upper left extremity from April 16, 2010 to April 7, 2016 is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

An effective date of April 16, 2010 for a disability rating of 10 percent for radiculopathy of the upper right extremity is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

A disability rating in excess of 10 percent for radiculopathy of the upper left extremity from April 16, 2010 to April 7, 2016 is denied.


REMAND

Dizziness and Balance

At issue is whether the Veteran is entitled to service connection for a dizziness and balance condition.  The Veteran was previously denied service-connection after finding that the Veteran's service treatment records did not memorialize treatment for dizziness or balance.  Nevertheless, the Veteran has been previously granted service connection for migraines as a result of a TBI that the Veteran sustained during a period of service.  Migraines, however, are not the only possible residual of an in-service TBI.  Motor and sensory dysfunction including coordination and balance problems are also recognized residuals of in-service TBI's.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a new VA examination in order to determine if the Veteran's claimed dizziness and balance condition is etiologically related to an in-service incurrence to include a TBI.

Migraines, Back, Radiculopathy, Plantar Fasciitis, 
Restrictive Airway Disease, Neck, Acquired Psychiatric Disorder 

At issue is whether the Veteran is entitled to an increased disability rating for migraines, a back disorder, bilateral plantar fasciitis, restrictive airway disease, a neck disorder from April 8, 2016, radiculopathy of the bilateral upper extremities from April 8, 2016, and an acquired psychiatric disorder from January 16, 2016.  During the pendency of the appeal, the Veteran testified at a personal hearing that his disabilities had increased in severity since his most recent VA examinations.  See Transcript, p. 36.  As such, these matters are remanded in order to provide the Veteran with additional VA examinations to determine the current severity of the Veteran's disabilities.

TDIU

At issue is whether the Veteran is entitled to TDIU.  The Board notes that the Veteran does not meet the schedular rating criteria for TDIU, because the Veteran has not been assigned a disability rating that is at least 40 percent disabling.  38 C.F.R. § 4.16.  Nevertheless, the Veteran may be assigned TDIU on an extraschedular basis if the Veteran is unable to secure and maintain substantially gainful employment.  Id.  The Veteran underwent another VA examination in October 2010.  The examiner opined that the Veteran's physical disabilities do not prevent sedentary employment provided that the Veteran was able to take breaks every five to 20 minutes and leave work for medical reasons at a moment's notice; as well as having immediate access to the restroom.  These restrictions are sufficiently onerous to possibly prevent the Veteran from securing and maintaining substantially gainful employment.  Additionally, it is reasonably inferable that the Veteran's psychiatric disorder would continue to frustrate the Veteran's ability secure and maintain sedentary employment.  Taken together, the weight of the evidence is sufficient to remand this matter in order to refer it to the Director, Compensation Service for extraschedular TDIU consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination in order to answer the following questions:

1a.  Is it at least as likely as not (50 percent) that the Veteran's dizziness and balance constitute the residual of an in-service TBI?  Why or why not?

1b.  What is the significance, if any, of the fact that the Veteran was previously granted service connection for migraines as the residuals of an in-service TBI and that motor and sensory dysfunction including coordination and balance problems are recognized as residuals of an in-service TBI?  Why?

2.  Provide the Veteran with VA examination(s) in order to evaluate the current severity of the following conditions: migraines, lower spine (back), radiculopathy of the bilateral upper extremities, plantar fasciitis (feet), 
restrictive airway disease, cervical spine (neck), and an acquired psychiatric disorder

3.  Then evaluate all of the remanded claims other than the issue of entitlement to TDIU.  If the Veteran meets the schedular requirements for TDIU, then evaluate for TDIU.  If the Veteran does not meet the schedular requirements, then refer the matter to the Director, Compensation Service for extraschedular consideration.

4.  Finally, if the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


